UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 December 18, 2009 Date of Report (date of earliest event reported) AVISTAR COMMUNICATIONS CORPORATION (Exact name of Registrant as specified in its charter) Delaware 000-31121 88-0463156 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 1875 S. Grant Street, 10th Floor, San Mateo, California94402 (Address of principal executive offices, including zip code) (650) 525-3300 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 – Registrant’s Business and Operations Item 1.01 Entry into a Material Definitive Agreement. On December 18, 2009, Avistar Communications Corporation ("Avistar")entered into a patent purchase agreement to sell all right, title and interest in and to substantially all of Avistar’s U.S patents andpatent applications, and related foreign patents and patent applications to Intellectual Ventures Fund 61 LLC ("Intellectual Ventures"). The closing of these transactions and payment of the purchase price are subject to the satisfaction of customary closing conditions within 75 days of the date of the agreement.In addition, Intellectual Ventures has the right to terminate the agreement for any reason at anytime on or prior to December 25, 2009.Intellectual Ventures has agreed that, unless it cancels the agreement on or prior to December 25, 2009, (a)Intellectual Ventureswill use commercially reasonable efforts to close the patent purchase agreement within thirty calendar days, upon which Intellectual Ventures will pay Avistar $11 million and (b) on closing,Intellectual Ventures will grantAvistar and its subsidiaries for the lives of the patents, a royalty-free, irrevocable, non-exclusive, non-sublicensable, right and license, to make, have made, use, sell, offer for sale, import and export Avistar products or services covered by the patents in the ordinary course of business.These granted rights and licenses include rights for authorized agents and end users of Avistar and its subsidiaries to form combinations with other products for certain authorized purposes.Avistar retains a limited time right to grant a single licensee to certain patents related to the products and services of a third party, subject to certain limitations, and in the event such license is not consummated prior to closing, the right to grant a license to such third party will transfer to Intellectual Ventures and Intellectual Ventures will pay Avistar an additional sum if Intellectual Ventures licenses the third party under the patents. The foregoing summary does not purport to be complete and is qualified in its entirety by reference to the full text of the Agreement, which will be filed as an exhibit to Avistar’s Annual Report on Form 10-K for the year ended December 31, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. AVISTAR COMMUNICATIONS CORPORATION Date: December 24, 2009 By: /s/Elias MurrayMetzger Elias MurrayMetzger Chief Financial Officer
